       Case
       Case1:17-cv-03753-VM
            1:17-cv-03753-VM Document
                             Document37
                                      38 Filed
                                         Filed06/30/20
                                               07/01/20 Page
                                                        Page81of
                                                               of29
                                                                  2




LTNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                       ----------x
                                                                                                  7/1/2020
DICKSE FITZGERAID         ANd   DWELLINGS NYC,


                                      Plaintiff.           D o anment    F ile d E I e c t ron   i ca I   Iy

                                                           Civil Action No.: 17-cv-03753 (VM)


                   - agarnst                                 ORDER FOR DEFAT]LT
                                                             JUDGMENT

 STATE FARM INSURANCE COMPANY,
 MIGRATEWEB and ENFUSIONWEB,

                                      Defendant
                                             --------x
           This action having been commenced on Spril-7-281-Z- by the fi.ling of the Summons

       and Complaint. Pursuant to Judge Marrero's Order dated           ltne 12.2017, on or                    about

       September   ll.   2017 , a copy of the Summons and Complaint was served upon Defendants

       Migrate Web and Enfusionweb by electronic mail to Ahmed            Ali    at the e-mail address

       info@migrateweb.com. Because proper service was made upon the Web Defendants on

       or about September 11.2017, the Defendants were required to appear or                         otherwise

       respond to this action by October 2 2017 Plaintiffs requested a Notice              of Default           and

       Default was entered on September 9. 2019. The Notice of Default was served on Web

       Defendants. Web Defendants have failed to     file a response or otherwise respond to the

       Complaint, and the time for answering the Complaint has expired. Therefore, it is


           ORDERED, AND ADJUDGED AND DECREED: That the Plaintiffs have judgment

       entered against Defendants Migrate Web and Enfusionweb           in the liquidated amount of

       $200.000.00 with interest   at 2.25%. in the amount of   $   12.341.43._from                        2    017

       throueh June 29. 2020, equaling 5212.341.43. costs and disbursements in this litigation
T2456451.DOCX;1
      Case
      Case1:17-cv-03753-VM
           1:17-cv-03753-VM Document
                            Document37
                                     38 Filed
                                        Filed06/30/20
                                              07/01/20 Page
                                                       Page92of
                                                              of29
                                                                 2



       of $962.13, plus cost to file this action in the amount   of   $47.00 amounting in total to

       $2I3.350.56


        WHEREFORE, plaintiffs request the entry of Default Judgment against defendants.


       Dated: New York, New York

       (date)   July 1, 2020

                                                  U.S.D.J.

                                                  This document lra,ls entered on the docket on

                                                      July 1, 2020               . 2020




T2456461.DOCX;1
